DETAILED ACTION
This is in response to the application filed on February 1, 2019 in which claims 1 – 29 are presented for examination.
Status of Claims
Claims 1 – 29 are pending, of which claims 1, 13, and 23 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/2019, 4/8/2019, 5/1/2019, 7/2/2019, 9/26/2019, 1/13/2020, 2/25/2020, 4/13/2020, 5/5/2020, and 8/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 10/7/2019 and 1/6/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because PGPub #3 on IDS 1/6/2021 is a copy of PGPub #2 and PGPub #1 of 10/7/2019 appears to include a typo (is not to Schlesinger and is not relevant).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 claims a Metadata Tag Interlock Queue configured to perform writes.  This is also stated in Applicant’s PGPub 2019/0243655 at [0018].  However, there is no explanation of how a passive queue element performs a write.  Conventionally, a buffer/queue is controlled by a logic unit to receive and transmit.  Also, as seen in Applicant’s Fig. 4, Tag 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: as above, Tag Processing Unit 208 and/or MTIQ CTRL unit seems to be the logic that performs the writes of claim 22 using the MTIQ.  Again, claiming that a queue performs writes is unclear.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  claim 7 refers to ROM with no further definition for this acronym.  The examiner recommends amending claim 7 to state ‘Read Only Memory (ROM).’  Claim 8 inherits this objection based on its dependency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 refers to ‘(ii) boots the policy software’ with no previous mention of policy software.  The examiner recommends amending claim 8 to state ‘(ii) boots  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu et al., U.S. Patent Application 2016/0140363 (hereinafter referred to as Chiricescu) (from Applicant’s IDS) in view of ‘Decoupling Dynamic Information Flow Tracking with a Dedicated Coprocessor’ by Hari Kannan et al. (hereinafter referred to as Kannan).

Referring to claim 1, Chiricescu discloses “A processing system comprising: (a) a host processing domain comprising a host processor” (Fig. 1 and [0062] processor 12) “configured to: receive at least one instruction comprising (i) operand information relating to one or more operands, and (ii) operation information indicative of an operation to be performed on the one or more operands” (Fig. 1 and [0062] fetch, decode stages); “execute the operation indicated in the operation information on the Fig. 1 and [0062] execute stage); “and provide, to a metadata processing domain, instruction information and the operation output information” (Fig. 1 and [0062] PUMP is between memory stage and writeback stage); “and (b) the metadata processing domain comprising:” “(ii) a tag processing unit configured to: receive, from the host processing domain, the instruction information; use the instruction information to obtain one or more input metadata tags associated with the at least one instruction” ([0062] - [0072] Programmable Unit for Metadata Processing (PUMP), metadata tags, miss handler); “determine, in accordance with one or more policies being enforced and in accordance with the one or more input metadata tags associated with the at least one instruction, whether the at least one instruction is allowed” ([0067] – [0068] rules); “and responsive to a determination that the instruction is allowed,” “write to memory the operation output information in a manner that associates the operation output information with at least one output metadata tag” (Fig. 1 and [0062] PUMP is between memory stage and writeback stage, [0068] allow, [0012] tags for results).
	Chiricescu does not appear to explicitly disclose “the metadata processing domain comprising: (i) a write interlock configured to: receive, from the host processing domain, the operation output information; and place the operation output information into a queue.”  Also, it follows that Chiricescu does not appear to explicitly disclose “responsive to a determination that the instruction is allowed, cause the queue of the write interlock to write to memory the operation output information.”
	However, Kannan discloses “the metadata processing domain comprising: (i) a write interlock configured to: receive, from the host processing domain, the operation Figure 2 and ‘Decoupling’ section on page 110, decoupling queue) and “cause the queue of the write interlock to write to memory the operation output information” (Figure 2 decoupling queue outputs to DIFT coprocessor pipeline, ending with writeback stage).
Chiricescu and Kannan are analogous art because they are from the same field of endeavor, which is tag propagation and checking during instruction execution.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Kannan before him or her, to modify the teachings of Chiricescu to include the teachings of Kannan so that the system includes a queue that stores result information before writing the information to memory.
The motivation for doing so would have been to provide a means for handling mismatches in processing rates between the host processing domain and the metadata processing domain (as stated by Kannan in the ‘Decoupling’ section on page 110).
Therefore, it would have been obvious to combine Kannan with Chiricescu to obtain the invention as specified in the instant claim.

As per claim 2, Chiricescu discloses “the tag processing unit comprises a rule cache configured to store one or more rule entries of at least one policy of the one or more policies enforced by the metadata processing domain” (Fig. 1 and [0068] rule cache).

As per claim 3, Chiricescu discloses “the determination that the instruction is allowed comprises: determine that the rule cache stores a rule entry matching the one or more input metadata tags associated with the at least one instruction” ([0068]).

As per claim 4, Chiricescu discloses “the tag processing unit is configured to use information stored in the rule entry to provide the at least one output metadata tag to be associated with the operation output information” ([0068] – [0070]). 

As per claim 5, Chiricescu discloses “the metadata processing domain comprises a policy execution processor, and wherein the determination that the instruction is allowed comprises: determine that the rule cache does not store a rule entry matching the one or more input metadata tags associated with the at least one instruction; responsive to a determination that the rule cache does not store a rule entry matching the one or more input metadata tags associated with the at least one instruction, provide, to the policy execution processor, the one or more input metadata tags associated the at least one instruction; and receive, from the policy execution processor, the at least one output metadata tag to be associated with the operation output information” ([0071] - [0072] miss handler).
Chiricescu discloses a software miss handler at ([0012]).  Thus, Chiricescu does not appear to explicitly disclose “the metadata processing domain comprises a policy execution processor.”  However, as stated by Chiricescu at [0063], logic can be hardware, firmware, software and/or combinations thereof.  Further, Kannan discloses Figure 2).  Therefore, it would have been obvious to one of ordinary skill to utilize a ‘policy execution processor.’

As per claim 6, Chiricescu discloses “configured to: receive, from the tag processing unit, the one or more input metadata tags associated with the at least one instruction; execute policy code against the one or more input metadata tags associated with the at least one instruction to determine whether the at least one instruction is allowed; and responsive to a determination that the at least one instruction is allowed, install, into the rule cache, a rule entry based on the one or more input metadata tags associated with the at least one instruction and the at least one output metadata tag” ([0065] every word in a PUMP-enriched system is associated with a tag and [0071] miss handler uses opcode and tags to decide if the operation is allowed, installs this rule into the rule caches).
Chiricescu discloses a software miss handler at ([0012]).  Thus, Chiricescu does not appear to explicitly disclose “the policy execution processor.”  However, as stated by Chiricescu at [0063], logic can be hardware, firmware, software and/or combinations thereof.  Further, Kannan discloses utilizing a DIFT coprocessor (Figure 2).  Therefore, it would have been obvious to one of ordinary skill to utilize a ‘policy execution processor.’

	As per claim 11, Chiricescu discloses “the one or more input metadata tags are inaccessible to the host processor” ([0066] not addressable by user programs).

As per claim 12, Chiricescu discloses “the instruction information comprises at least one piece of information selected from a group consisting of: information indicative of an instruction type of the at least one instruction; information indicative of a memory address from which the at least one instruction was fetched; information indicative of one or more registers used by the at least one instruction; and information indicative of a memory address referenced by the at least one instruction” ([0067] tag on current instruction, PC, operands, memory location).

	Referring to claim 13, Chiricescu discloses “A processing system comprising: (a) an application processing domain comprising an application processor configured to: implement a first instruction set architecture; receive instructions comprising operand information indicative of one or more operands, and operation information indicative of an operation to be performed on the one or more operands, the instructions being formatted in accordance with the first instruction set architecture” (Fig. 1 and [0062] reduced instruction set computing processor 12, fetch, decode stage, execute stage); “and provide, to a metadata processing domain, the instructions in an instruction stream; and (b) the metadata processing domain comprising a tag processing unit”, “the tag processing unit being configured to extract the operand information and the operation information from the instructions” ([0062] - [0072] Programmable Unit for Metadata Processing (PUMP), metadata tags, miss handler).
	Chiricescu does not appear to explicitly disclose “a tag processing unit comprising at least one decode table.”
Table 2 LUTs used with the DIFT coprocessor).
Chiricescu and Kannan are analogous art because they are from the same field of endeavor, which is tag propagation and checking during instruction execution.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Kannan before him or her, to modify the teachings of Chiricescu to include the teachings of Kannan so that the system includes a tag processing unit with at least one decode table.
The motivation for doing so would have been to provide a means for decoding an opcode in an efficient, fast manner.
Therefore, it would have been obvious to combine Kannan with Chiricescu to obtain the invention as specified in the instant claim.

	As per claim 14, Chiricescu discloses “the tag processing unit” “configured to determine, based on the instructions, instruction care bit information indicative of one or more care bits, and operation group information indicative of an operation group” ([0092] ‘don’t-care’ and opgroups).
	Chiricescu does not appear to explicitly disclose “the tag processing unit comprises at least one look-up table.”
	However, Kannan discloses “the tag processing unit comprises at least one look-up table” (Table 2 LUTs used with the DIFT coprocessor).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Kannan before him or her, to modify the teachings of Chiricescu to include the teachings of Kannan so that the system includes a tag processing unit with at least one look-up table.
The motivation for doing so would have been to provide a means for decoding an opcode in an efficient, fast manner.
Therefore, it would have been obvious to combine Kannan with Chiricescu to obtain the invention as specified in the instant claim.

	As per claims 15 and 16, Chiricescu discloses “the tag processing unit is further configured to determine” “that the instructions are formatted in accordance with the first instruction set architecture” (Fig. 1 and [0062] reduced instruction set computing processor 12, fetch, decode stage, execute stage) and “a determination that the instructions are formatted in accordance with the first instruction set architecture is further based on the instruction care bit information indicative of the one or more care bits and the operation group information indicative of an operation group” ([0092] ‘don’t-care’ and opgroups).
Chiricescu does not appear to explicitly disclose the tag processing unit determining “based on the at least one decode table” that the instructions are formatted in accordance with the instruction set architecture.
Table 2 LUTs used with the DIFT coprocessor).
Chiricescu and Kannan are analogous art because they are from the same field of endeavor, which is tag propagation and checking during instruction execution.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Kannan before him or her, to modify the teachings of Chiricescu to include the teachings of Kannan so that the system includes a tag processing unit with at least one decode table.
The motivation for doing so would have been to provide a means for decoding an opcode in an efficient, fast manner.
Therefore, it would have been obvious to combine Kannan with Chiricescu to obtain the invention as specified in the instant claim.

	As per claims 18 and 19, Kannan discloses “the tag processing unit further comprises a buffered interface configured to store the instructions from the application processor when the tag processing unit is stalled, and to provide stored instructions for use by the tag processing unit when the instruction stream is stalled” and “the buffered interface comprises a first-in-first-out (FIFO) component” (Figure 2 and ‘Decoupling’ section on page 110, decoupling queue with stall signal).

As per claim 20, Chiricescu discloses “the tag processing unit further comprises a tag map table (TMT) configured to convert one or both of a physical instruction address and a data memory page address, into one or both of (i) a corresponding associated tag addresses and (ii) directly into a tag” (Fig. 15 Table 2).

	As per claim 21, Chiricescu discloses “the TMT is configured to accommodate an immediate value tag, specified for a particular size of a memory region, the particular size being selected from a range of memory region sizes” ([0016] and Fig. 17).

Referring to claim 23, claim 1 recites the corresponding limitations as that of claim 23.  Therefore, the rejection of claim 1 applies to claim 23. 

Note, claim 24 recites the corresponding limitations of claims 2 and 3.  Therefore, the rejections of claims 2 and 3 apply to claim 24.

Note, claim 25 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 25.

Note, claim 26 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 26.

Note, claim 27 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 27.

Note, claim 28 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 28.

Note, claim 29 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 29.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu in view of Kannan, as applied to claims above, further in view of Buer et al., U.S. Patent Application 2006/0090084 (hereinafter referred to as Buer) (from Applicant’s IDS).

As per claim 7, neither Chiricescu nor Kannan appears to explicitly disclose “the policy execution processor is configured to execute a secure boot operation, the policy execution processor comprising a boot ROM that stores one or more public keys, and stores code that can (i) read an image from an external memory device, authenticate and decrypt the image using the one or more public keys, and enable the host processor to continue its boot process upon successful authentication and decryption.”
However, Buer discloses “the policy execution processor is configured to execute a secure boot operation, the policy execution processor comprising a boot ROM that stores one or more public keys, and stores code that can (i) read an image from an external memory device, authenticate and decrypt the image using the one or more public keys, and enable the host processor to continue its boot process upon successful [0137] boot code and boot loader, boot ROM code verifying boot image with key, [0140] authenticate and/or decrypt the boot image using keys, and [0142] using the verified boot image).
Chiricescu, Kannan, and Buer are analogous art because they are from the same field of endeavor, which is security.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Kannan, and Buer before him or her, to modify the teachings of Chiricescu and Kannan to include the teachings of Buer so that a secure boot method is utilized in the system of Chiricescu/Kannan.
The motivation for doing so would have been to provide a means for keeping sensitive operations separated from other components in order to prevent unauthorized access to sensitive processes (as stated by Buer at [0006] – [0007]).
Therefore, it would have been obvious to combine Buer with Chiricescu and Kannan to obtain the invention as specified in the instant claim.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu in view of Kannan, as applied to claims above, further in view of Shanbhogue et al., U.S. Patent Application 20170329961 (hereinafter referred to as Shanbhogue) (from Applicant’s IDS).

As per claim 9, Chiricescu discloses “the host processor is further configured to provide, to the metadata processing domain, update information indicative of one or more updates to the host processor's state as a result of executing the at least one instruction; and the metadata processing domain is further configured to, responsive to a determination that the at least one instruction is allowed, use the update information” (Fig. 1 and [0062] PUMP is between memory stage and writeback stage, [0062] - [0072] Programmable Unit for Metadata Processing (PUMP), metadata tags, miss handler, and [0067] – [0068] rules).
Neither Chiricescu nor Kannan appears to explicitly disclose “the metadata processing domain is further configured to, responsive to a determination that the at least one instruction is allowed, use the update information to update a shadow register configured to store a shadow copy of the host processing domain as of a most-recently-allowed instruction.”
However, Shanbhogue discloses “use the update information to update a shadow register configured to store a shadow copy of the host processing domain as of a most-recently-allowed instruction” ([0106] shadow stack).
Chiricescu, Kannan, and Shanbhogue are analogous art because they are from the same field of endeavor, which is security.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Kannan, and Shanbhogue before him or her, to modify the teachings of Chiricescu and Kannan to include the teachings of Shanbhogue so that a shadow copy of a most-recently-allowed instruction is stored.

Therefore, it would have been obvious to combine Shanbhogue with Chiricescu and Kannan to obtain the invention as specified in the instant claim.

As per claim 10, the limitations of “the at least one instruction comprises a first instruction, the instruction information comprises first instruction information, and the one or more input metadata tags comprise one or more first input metadata tags, and wherein the tag processing unit is further configured to: receive, from the host processing domain, second instruction information relating to a second instruction executed by the host processor; use the second instruction information to obtain one or more second input metadata tags associated with the second instruction; determine, in accordance with the one or more policies being enforced and in accordance with the one or more second metadata tags associated with the second instruction, whether the second instruction is allowed” are merely a duplication of the method of claim 1 involving the first instruction.  It is understood by one of ordinary skill that multiple instructions pass through the system.  Therefore, the rejection to these limitations in claim 1 applies here as well.
Further, Chiricescu discloses “responsive to a determination that the second instruction is not allowed, communicate one or more rollback signals to the host processing domain to restore a state of the host processing domain” ([0071] save and restore registers).
to the shadow copy of the host processing domain.”
However, Shanbhogue discloses “the shadow copy of the host processing domain” ([0106] shadow stack).
It would have been obvious to one of ordinary skill in the art to combine Shanbhogue with Chiricescu/Kannan so that Shanbhogue’s shadow stack is the means for restoring the host processing domain.
Chiricescu, Kannan, and Shanbhogue are analogous art because they are from the same field of endeavor, which is security.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Kannan, and Shanbhogue before him or her, to modify the teachings of Chiricescu and Kannan to include the teachings of Shanbhogue so that a shadow copy of a most-recently-allowed instruction is stored.
The motivation for doing so would have been to provide a means for avoiding return-oriented programming security exploit techniques (as stated by Shanbhogue at [0003] – [0006]).
Therefore, it would have been obvious to combine Shanbhogue with Chiricescu and Kannan to obtain the invention as specified in the instant claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu in view of Kannan, as applied to claims above, further in view of Baghsorkhi et al., U.S. Patent Application 2018/0189062 (hereinafter referred to as Baghsorkhi).

	As per claim 17, Kannan discloses “the at least one decode table comprises” “a plurality of address lookup tables” (Table 2 LUTs).
	Neither Chiricescu nor Kannan appear to explicitly disclose “the at least one decode table comprises a cascade of tables of at least a primary table, a secondary table, and a plurality of address lookup tables.”
	However, Baghsorkhi discloses that “The decode unit and/or its instruction recognition and decode logic may be implemented using various mechanisms including, but not limited to, microcode read only memories (ROMs), look-up tables, hardware implementations, programmable logic arrays (PLAs), other mechanisms suitable to implement decode units, and combinations thereof” ([0047]).
	In view of Baghsorkhi, it would have been obvious to one of ordinary skill to use and number and combination of lookup tables and decode tables.  It would have been obvious to one of ordinary skill to modify Chiricescu/Kannan so that “the at least one decode table comprises a cascade of tables of at least a primary table, a secondary table, and a plurality of address lookup tables.”
Chiricescu, Kannan, and Baghsorkhi are analogous art because they are from the same field of endeavor, which is tagging instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Kannan, and Baghsorkhi before him or her, to modify the teachings of Chiricescu and Kannan to 
The motivation for doing so would have been to utilize any known instruction recognition and decode logic, or combinations thereof (as stated by Baghsorkhi at [0047]).
Therefore, it would have been obvious to combine Baghsorkhi with Chiricescu and Kannan to obtain the invention as specified in the instant claim.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable, if clarified in terms of the rejections under 35 USC 112 above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications and Patents 20190034665, 20190034665, 20210004231, 20190243768, 20170293563, 20170177368, 10719630.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/           Primary Examiner, Art Unit 2184